Title: To Thomas Jefferson from Thomas Davis, 5 July 1805
From: Davis, Thomas
To: Jefferson, Thomas


                        
                            
                        
                        Thomas Jefferson Esqr Dr
                  
                     
                        1805
                        To Thomas Davis
                        
                        
                     
                     
                        July 5th
                         To 1 Plaster Mashine
                         {
                         
                           $34.86 
                        
                     
                     
                        
                        249th @ 14 ent.
                     
                  
                  
                            
                        
                    